Per Curiam.

The question presented is whether the petition in this case is demurrable. This court is of the opinion that it is. It does not state operative facts which show that relator has no adequate remedy in the ordinary course of the law.
A writ of prohibition will ordinarily not be allowed where there is an adequate remedy in the ordinary course of the law and may not be employed as a substitute for appeal. State, ex *48rel. Rhodes, Aud., v. Solether, Judge, 162 Ohio St., 559, 124 N. E. (2d), 411.

Demurrer sustained and writ denied.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Herbert and Peck, JJ., concur.